Citation Nr: 0740898	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for quadriplegia 
resulting from a stroke, claimed as secondary to diabetes 
mellitus, type II.

2.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to diabetes mellitus, 
type II.

3.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of a creative organ.

4.  Entitlement to SMC based on a need for regular aid and 
attendance or on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.  This case was previously before the Board 
in February 2007, when a claim of entitlement to service 
connection for hypertension was denied.  The claims of 
service connection for quadriplegia and ED were remanded to 
the RO via the Appeals Management Center (AMC) for additional 
development.  A Supplemental Statement of the Case (SSOC) was 
issued by the AMC in August 2007.  The directed development 
has now been accomplished, and the case has been returned to 
the Board for further appellate action.

In light of the decisions below, and the objective findings 
on recent examination reports, the RO should take efforts to 
ensure that all residuals of the veteran's stroke are 
properly evaluated and that the appropriate level of special 
monthly compensation is addressed.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
contributed to the cause of his stroke.

2.  Currently diagnosed ED is a residual of a stroke.

3.  The veteran is not capable of penetration or ejaculation.

4.  The veteran requires the regular assistance of others to 
perform activities of daily living due to his service 
connected disabilities.
	

CONCLUSIONS OF LAW

1.  Quadriplegia due to stroke is at least as likely as not 
secondary to service connected diabetes mellitus type II.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).

2.  Erectile dysfunction is at least as likely as not 
secondary to service connected quadriplegia.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007)

3.  The criteria for entitlement to special monthly 
compensation based on loss of use of a creative organ are 
met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.350(a) (2007).

4.  The criteria for entitlement to special monthly 
compensation based on a need for regular aid and attendance 
due to service connected disabilities are met. 
38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  By this 
decision, the Board is granting each of the four benefits 
sought.  As such, further discussion as to prejudicial error 
in duty to assist or notify would serve no useful purpose.      


Quadriplegia due to Stroke

The veteran is service connected for diabetes mellitus, type 
II, from April 29, 2003.  He had a stroke in March 2003, and 
he contends that his stroke is secondary to service connected 
diabetes.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Private medical records for the period 1993 to 2003, from Dr. 
R and Dr. A, reveal long standing hypertension, which was for 
many years treated with diet.  However, in 2002 the private 
physician elected to begin medication for the elevated blood 
pressure.  Diabetes mellitus was first diagnosed in 2001; 
treatment records from December of that year first show a 
confirmed diagnosis.  It is noted that Dr. R has opined in 
letters dated in September 2004 and March 2005 that the 
veteran had diabetes at least as early as November 1993, 
based on a hemoglobin A1c test.  However, VA doctors have 
reviewed the record in its entirety, and opined in December 
2004 that the isolated laboratory result from November 1993 
cannot justify a diagnosis of diabetes at that time.  The 
lack of diagnosis in the treatment records supports this 
conclusion.

On VA fee-based examination in October 2003 (with addendum), 
diagnoses of hypertension and diabetes were noted, dating 
from 2002 and 2001, respectively, based on the history 
provided by the veteran.  The examiner did not offer any 
opinions on causation or etiology.  This examination is not 
afforded much weight, as the examiner relied on a faulty or 
misinterpreted medical history.

A March 2004 VA fee-based opinion was offered following 
review of the veteran's medical records.  The incorrect dates 
of onset noted in October 2003 were corrected by the 
reviewer, who also opined that the veteran's hypertension was 
not related to diabetes in the absence of any showing of 
renal dysfunction.  The reviewer also found that hypertension 
predated diabetes, and that the stroke had more likely than 
not been caused by hypertension.  

In October 2005, Dr. P, a private physician who had treated 
the veteran in connection with his stroke, opined that the 
stroke was caused by diabetes and hypertension.  These 
conditions led to a blockage in the verterobasilar 
circulation and vertebral artery occlusion.  Dr. P had 
observed the onset of the stroke at PC Memorial Hospital in 
March 2003; he diagnosed an acute rostral pontine infarct.  
Hospital records are included in the file, but do not address 
the underlying cause of the stroke.

A second private doctor also opined in January 2007 
correspondence that the 2003 stroke was due to type II 
diabetes and hypertension.  Dr. A stated that both are risk 
factors for stroke, and indicated that both most likely 
caused the stroke in this instance.  Dr. A clarified his 
opinion in May 2007 correspondence, in which he stated that 
it was at least as likely as not that diabetes mellitus type 
II contributed to the stroke.  Dr. A noted that diabetics are 
subject to microvascular disease of the brain, and stated 
that the veteran suffered a vitreous hemorrhage and has 
proliferative diabetic retinopathy due to microvascular 
complications. 

In February 2007, the Board remanded this matter to resolve 
any conflict in opinions regarding the roles of nonservice 
connected hypertension and service connected diabetes in the 
etiology of the 2003 stroke.  An examination, which included 
a review of the evidence of record, was accomplished in June 
2007.  At that time, the VA doctor stated that the stroke was 
"highly related" to hypertension, but was also "strongly 
related" to diabetes.  The examination stated that while 
hypertension was probably the primary factor in the veteran 
stroke, diabetes was a contributing co-morbid disease for 
stroke and resultant quadriplegia.  The examiner also re-
affirmed that there was no causal link between hypertension 
and diabetes in this case.  He did, however, find some 
diabetes related peripheral vascular disease of the lower 
extremities and vision changes associated with diabetes.

The two private doctors who have offered their opinions on 
the question of etiology of the veteran's stroke have stated 
that both hypertension and diabetes played a role in the 
stroke and resultant quadriplegia.  The VA opinion following 
the most recent VA records review is consistent with the 
opinion of the private doctors, finding diabetes to be a 
factor in the stroke alongside hypertension.  One VA fee-
based examiner opined that the stroke was due to 
hypertension.

The Board finds that the weight of the evidence supports a 
finding that service connected diabetes mellitus type II 
played a significant role in the veteran's stroke and 
resultant quadriplegia.  The opinions of three doctors are 
not directly contradicted on this point, and all have 
supported their opinion by citing physical findings of 
vascular changes due to diabetes.  It is undeniable that long 
standing, nonservice connected hypertension had a very 
serious impact on the veteran's health, but the medical 
evidence of record also shows diabetes contributed to the 
occurrence and seriousness of the stroke.  Resolving any 
doubt in the veteran's favor, the Board finds it likely that 
the veteran's service-connected diabetes mellitus contributed 
to his stroke and quadriplegia.  Consequently the claim for 
service connection for quadriplegia is granted, as result of 
the stroke secondary to service-connected diabetes mellitus.  
38 C.F.R. § 3.310(a).

Erectile dysfunction and loss of use of a creative organ.

The veteran contends that his currently diagnosed ED is due 
to his service connected diabetes mellitus, type II.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Private treatment records noted in May 2002 that the veteran 
was diagnosed with ED and had been prescribed Viagra by Dr. R 
with no benefit.  He was referred to a urologist.  Dr. J 
stated in January 2003 that the veteran complained of sudden 
onset ED over the prior year.  The veteran stated the 
problems coincided with the diagnosis of diabetes.  He was 
unable to attain erection, and cannot ejaculate.  He had no 
decreased sensation of the penis, and related adequate 
desire.  He did not benefit from Viagra.  There was a history 
of back surgery.  No other urological problems were noted or 
complained of.  The physical examination was normal.  Dr. J 
opined that the veteran had vasculogenic impotence.  
Additional testing was recommended.

Review of the records reveals that neither VA fee-based 
examiner offered a clear opinion regarding the etiology of 
ED.  On June 2007 VA examination, however, the examiner noted 
the onset of ED as approximately May 2002, based on private 
treatment records.  She also considered the private findings 
of vascular impotence.  She noted that testing was not 
completed because the veteran's stroke occurred.  
Importantly, she stated that prior conclusions as to the 
etiology of the ED were no longer pertinent, due to the 
quadriplegia which was now responsible for the ED.

The private medical records indicate that the impotence was 
due to a vascular deficiency.  Several private and VA doctors 
have related other vascular deficiencies to diabetes; no 
conclusion was reached with respect to the ED.  However, the 
most recent VA examiner stated clearly that current ED is a 
result of quadriplegia, regardless of other risk factors or 
potential causes.  The Board therefore finds that ED is due 
to the service connected disability of quadriplegia due to 
stroke.

The veteran has also claimed entitlement to special monthly 
compensation due to loss of use of a creative organ, based on 
ED.  Because ED is service connected, if loss of use is 
found, an award of SMC is warranted.  Loss of use of a 
creative organ has been found to include the inability to 
penetrate and ejaculate.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section H, Topic 39, Block c.  Here, all doctors 
describe an inability to attain erection.  Several have 
specified impaired ability to penetrate and ejaculate.  An 
award of SMC for loss of use a creative organ is warranted.

SMC based on a need for regular aid and attendance

The veteran's quadriplegia due to stroke has been service 
connected, as discussed above.  He contends that because of 
the degree of impairment due to this disability, he requires 
the regular aid and attendance of another to perform the 
activities of daily living, such as toileting, cooking, 
eating, and personal hygiene.  The medical evidence of record 
clearly shows a need for assistance in performing activities 
of daily living.  The veteran is wheelchair bound and must 
wear a Foley catheter.  He remains able to shrug his 
shoulders, and has some control of his head, but there is no 
other voluntary physical movement noted.  There is some 
sensation remaining below C3, and a feeding tube is needed.  
Mild cognitive issues were noted, mainly related to work 
recall.  The need for assistance is self-evident, and 
entitlement to SMC based on the need for regular aid and 
attendance is established.


ORDER

Entitlement to service connection for quadriplegia resulting 
from a stroke, as secondary to diabetes mellitus, type II, is 
granted.

Entitlement to service connection for ED as secondary to 
quadriplegia resulting from a stroke is granted.

Entitlement to SMC based on loss of use of a creative organ 
is granted.

Entitlement to SMC based on a need for regular aid and 
attendance is granted.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


